Carr, J. (concurring):
I concur in the opinion of Hr. Justice Burr, but I think a few additional words may not be amiss.
Under the Code of Procedure the rule as to mailing a copy of the summons, when it was served by publication, was set forth in section 135 thereof. The language of the then statute was that the summons and other papers should “ be forthwith deposited in the post office.” In our present Code (§ 440) the language used is more specific, and the requirement is that the party shall “ deposit [the papers] in a specified post-office.” This means that the order on which the service is based must specify the post office in which the deposit is to be ' made. In this case the order specifies as follows: “ in the post office at Hew York.” This language maybe taken, as Hr, Justice Burr points out, to mean the post office in Hew York city in the borough of Hanhattan. Our present Code, however, uses, for the purpose of prescribing methods of service through the mails, three terms, “ post-office ” (§ 440); “ post-office box ” (§ 797); “ branch post-office ” (§ 801). The article which employs the terms “ post-office box” and “branch post-office” (§§ 796-802) by express terms does not relate to the service of a summons. (§ 802.) In the use of these various terms the Code of Civil Procedure was framed with relation to the Revised Statutes of the United States. The Federal statutes create and prescribe, in this respect, three dis*814tinet agencies of the postal department, as follows, " post-offices,” authorized by section 3829 of the United States ¡Revised Statutes; “receiving-boxes for the deposit of mail-matter,” authorized by section 3868 thereof, and “branch offices for the receipt and delivery of mail-matter*” authorized by section 3871 thereof. All three of these agencies have separate and distinct statutory authorization, and while all three are parts of the agencies employed by the postal department for the collection and transmission of mail matter, each is distinct from the other, as each is separately authorized by statute. - The words used in the order of publication now before us, “in the post office at New York,” can be considered only aS specific because there is but one post office in “New York” (i. e., the borough of Manhattan, for the purposes of this controversy). We may také judicial cognizance of the fact that there are a great' many “branch post offices” and thousands of mail boxes maintained by the postal department. Yet none of these branch post offices nor letter boxes can be said to have been “ specified ” by the order of publication through the use of the words “ in the post office at New York.”
It appears that the letter or mail box in which the papers were actually deposited was located in the “Trinity Building, No. 111 Broadway, New York City.” This building is, presumably, a private building. No letter box could be maintained therein'under the Federal statutes, unless the building was open to the public during business hours. (Act of Congress of Jan. 23,1893.) The stipulation in this record that the box in question was maintained by the postal department as a part of the post office in New York city means only that the box was lawfully authorized under the act of 1893, which amended an act of 1887. (See 24 U. S. Stat. at Large, 569, chap. 388, as amd. by 27 id. 421, chap. 41.) Neither under our statutes nor under the Federal statutes was this box “the post office at New York.” Between this box and thé post office another governmental agency intervened, to wit, the carrier who collected the mail from the box and brought it to the post office itself. He, of ■ course, was another agent of the postal department, but with an agency again created by a separate and distinct statutory authorization. (See 24 U. S. Stat. at Large, 355, chap. 14; U. S. R. S. § 3865 et seq.) A paper deposited in the post office itself' necessarily escaped any *815chances of delay or miscarriage attending the collection of the mail from letter boxes elsewhere maintained.
Thus there is an evident reason why our statute should have. prescribed “ a specified post-office ” rather than permit an ordinary mailing.
Jenks and Thomas, JJ., concurred.
Judgment for defendant upon submitted controversy, without costs.